The jury returned a verdict for $125 "with interest at six per cent." The verdict in respect to interest is too uncertain for computation, because it does not state the time for which interest is to run. Even if the verdict had been sufficiently accurate in this respect, before the verdict is taken interest should be computed and included in the amount for which the verdict is returned.
Motion in arrest granted, new trial ordered unless plaintiff will take judgment on the verdict for $125, and case remitted to the Common Pleas Division for further proceedings. Gen. Laws R.I. cap. 251, § 11; Lodge v. O'Toole, 20 R.I. 405.